Order entered December 5, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01538-CR

                      DOMINGO SANCHEZ-RODRIGUEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-80148-2012

                                            ORDER
       In his eighth issue on appeal, appellant contends that the trial court erred in denying a

motion to suppress appellant’s statement because appellant did not make a knowing, intelligent,

and voluntary waiver of his rights under article 38.22 of the code of criminal procedure.

Appellant also complains that the trial judge failed to enter findings of fact and conclusions of

law regarding the voluntariness of his statement pursuant to section 6 of article 38.22.

       Section 6 of article 38.22 clearly requires the trial court to make written findings in all

cases concerning voluntariness. See Vasquez v. State, PD-0497-13, 2013 WL 5729828 at*2

(Tex. Crim. App. October 23, 2013). The statute has no exceptions even where “neither party

requested written findings at any level of the proceedings.” Id. When the record does not
contain trial court findings pursuant to section 6 of article 38.22, courts of appeal must abate the

appeal and order the trial court to make such findings. Id.

       Accordingly, on the Court’s own motion, we ORDER the trial court to make findings of

fact consistent with Vasquez v. State, PD-0497-13, 2013 WL 5729828, at *2 (Tex. Crim. App.

Oct. 23, 2013) and section 6 of article 38.22 of the Texas Code of Criminal Procedure. The

parties agree that appellant had been arrested pursuant to a warrant at the time the statement was

made. Therefore, the trial court shall make findings regarding the statement admitted as State’s

Exhibit no. 1, as follows:

   (a) whether prior to making his statement appellant was warned by the person to whom the
       statement was made:

       (1) he has the right to remain silent and not make any statement at all and that any
           statement he makes may be used against him at his trial;

       (2) any statement he makes may be used as evidence against him in court;

       (3) he has the right to have a lawyer present to advise him prior to and during any
           questioning;

       (4) if he is unable to employ a lawyer, he has the right to have a lawyer appointed to
           advise him prior to and during any questioning; and

       (5) he has the right to terminate the interview at any time; See TEX. CODE CRIM. PROC.
           ANN. art. 38.22 § 2(a) (West 2005); Miranda v. Arizona, 384 U.S. 436 (1966); and

   (b) whether, prior to and during the making of the statement, appellant knowingly,
       intelligently, and voluntarily waived the rights set out in the warning prescribed by Texas
       Code of Criminal Procedure art. 38.22, § 2(a), including whether the totality of the
       circumstances surrounding the interrogation reveals both:

       (1) appellant made a choice that was not the product of intimidation, coercion, or
           deception and

       (2) appellant had full awareness of both the nature of the right being abandoned and the
           consequences of the decision to abandon it.

       We ORDER the trial court to transmit a supplemental record containing its written

findings of fact to this Court within THIRTY (30) DAYS of the date of this order.


                                                –2–
       We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated thirty (30) days from the date of this order or when the findings are received,

whichever is earlier.

                                                     /s/    DAVID EVANS
                                                            PRESIDING JUSTICE




                                               –3–